Title: John Paul Jones: Memorandum for the American Commissioners, [3 July 1778]: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<[July 3, 1778:] I came to Paris when I learned on good authority that the minister wanted to speak with me on a matter of great utility to the United States. Permission to sell the prizes, or an exchange of prisoners, was not in immediate prospect; and something had to be done to assuage the Ranger’s crew. The minister pledged me to reveal his plan to no one, so that I may not do so even to you, unless you get me released from my promise and allowed to inform him that you insisted. But I can assure you that the plan is consistent with my duty as an officer, and with American interests and the friendship of France; it will contribute to the success of our arms and cost nothing. Success, the minister emphasized, depends on complete secrecy. The affair was not of my seeking, and the trip to Paris accorded with my instructions and my duty. I acted on principle, and know that my past conduct has been amply approved.>
